Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 22, 2020                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  158852(97)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  DETROIT ALLIANCE AGAINST THE RAIN                                                                   Richard H. Bernstein
  TAX, DETROIT IRON & METAL COMPANY,                                                                  Elizabeth T. Clement
  AMERICAN IRON & METAL COMPANY,                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  McNICHOLS SCRAP IRON & METAL
  COMPANY, MONIER KHALIL LIVING TRUST,
  and BAGLEY PROPERTIES, LLC,
            Plaintiffs-Appellants,
  v                                                                SC: 158852
                                                                   COA: 339176
  CITY OF DETROIT, DETROIT WATER AND
  SEWERAGE DEPARTMENT and DETROIT
  BOARD OF WATER COMMISSIONERS,
             Defendants-Appellees.
  _________________________________________/

        On order of the Chief Justice, the joint motions of the Michigan Municipal League,
  the Michigan Townships Association, and the Government Law Section of the State Bar
  of Michigan to file a brief amicus curiae and to extend the time for doing so are
  GRANTED. The amicus brief submitted on July 17, 2020, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  July 22, 2020

                                                                              Clerk